Citation Nr: 1139341	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To Afford the Veteran a New VA Examination.

In conjunction with the Veteran's service connection claims, he underwent a VA examination in October 2007.  The report of that examination indicates that the Veteran had a history of noise exposure in the military and post-service working in a factory.  It was noted that the Veteran reported periodic, bilateral tinnitus that began many years ago; however, the Veteran indicated that he did not have tinnitus during service.  The examiner failed to report the Veteran's audiological test results and noted that speech discrimination tests were not conducted due to the Veteran's "unreliable responses to SPONDEES and puretones."  The examiner then stated that reliable thresholds for puretones or speech could not be obtained even after re-testing.  The examiner noted that the Veteran was able to follow directions and answer all questions for the examination at 60 dB.  He did not respond to SPONDEE words in either ear at 60dB, but he was able to participate in conversational speech at normal levels.  The examiner felt that this was not consistent with the Veteran's responses to puretone and speech testing.  The examiner opined that it is not likely that tinnitus is related to military service because the Veteran did not have tinnitus during military service.  With regard to the hearing loss claim, the examiner stated that no reliable audiometric thresholds could be obtained.  However, the examiner noted that the Veteran's thresholds were normal by VA standards on his discharge audiogram in July 1967.  As such, regardless of any degree of loss, the examiner felt that it is not likely that any present hearing loss is related to noise exposure while in service.

There is no other medical evidence of record showing the presence of hearing loss or tinnitus.  There is a May 2004 VA treatment record which notes that the Veteran used to install sheet rock but has not done that in about seven years.

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz  with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

In this case, the VA examiner found that any current hearing loss was not related to service because the Veteran's hearing was normal on his service separation examination.  Also provided was a negative opinion regarding service connection for tinnitus on the basis that the Veteran denied having experienced tinnitus in service.  The examiner did not provide any explanation regarding the negative opinion for the hearing loss claim other than the lack of medical evidence of hearing loss at service separation.  As noted above, the law does not necessarily require that hearing loss manifest in service.  Moreover, the examiner merely stated that reliable results were not obtained and the Veteran's conversational responses and ability to follow directions were inconsistent with testing results.  It would have been helpful had the examiner provided any type of explanation as to a possible reason for the inconsistencies.  It would also have been helpful if the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The Board also notes that the Veteran's Form DD-214 indicates that his last duty assignment was in unit and organizational supply, specialty number 76V30 or 76Y30 (it is unclear to the Board whether the letter is a "V" or a "Y").  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing.  The Veteran's MOS number is not listed.  Nevertheless, the Veteran has stated that he was exposed to machine guns, other smaller caliber weapons and airfield noise.  The Board finds that the Veteran is competent to report in-service noise exposure as well as hearing problems both during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, actual hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313  . 

Further, it is also noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss. 

Based on the foregoing, the Board finds that this matter should again be remanded and that, upon remand, the RO should schedule another VA examination by a different VA examiner if possible, for the purpose of addressing whether in-service noise exposure could cause the Veteran is to progressively lose his hearing over the years.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  Finally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his hearing loss. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Here, as discussed above, the examination findings, set out as part of the October2007 examination report, are not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another VA audiological examination by a VA examiner other than the October 2007 VA examiner, to respond to the questions below.  The examiner must review the claims file and provide an opinion on the following: 

(i) While the separation examination report does not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.  

(ii) Disregarding that complaints of tinnitus are not documented in the service treatment records, is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state. 

The examiner must provide a rationale for the opinions expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


